PER CURIAM.
Writ denied.
Pursuant to an order from this court, the trial judge conducted a pretrial hearing on the admissibility of the attorney-client communications. The evidence credited by the trial judge established that the communications, more probably than not, were made in pursuit of a criminal act of conspiracy to hide the apparent murder weapon and are not protected by the attorney-client privilege.
DENNIS, J., concurs but notes that the privilege is still intact and enforceable as to those attorney-client communications not made in furtherance of a criminal act.